Dryden, Judge,
delivered the opinion of the court.
This was a suit brought under the 52d section of the General Railroad Law (R. C. 1855, p. 487) for injuries done to the plaintiff’s cattle, by means of the locomotives and cars of the defendant, on a part of its road not fenced, where the same passes through an enclosed field of the plaintiff; the plaintiff recovered a verdict and judgment, and the defendant appealed to this court.
Several questions were made in the case; but all of them that are worthy of consideration resolve themselves into one, viz.: whether the appellant, which was an existing railroad corporation at the time of the passage of the general railroad act of 24th February, 1858, (Sess. Acts 1853, p. 121,) is subject to the provisions of the 51st section of that act, corresponding to the 52d section of the revision of 1855. This question, in every aspect presented by the present case, was *189very fully considered by this court in the case of Gorman v. The Pacific Railroad, 26 Mo. 441, and there decided in the affirmative. We see no ground for questioning the soundness or for destroying the authority of that decision.
We find no error in the record. Let the judgment be affirmed;
Judge Bates concurring ; Judge Bay absent.